t c memo united_states tax_court wsb liquidating corporation petitioner v commissioner of internal revenue respondent docket no filed date james p dalle pazze for petitioner gerald a thorpe and jack t anagqnostis for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies in petitioner’s federal_income_tax and accuracy-related_penalties as follows accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number - - unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner is a dissolved delaware corporation engaged in wrapping up its business affairs petitioner was originally named walter s bandurski inc in walter s bandurski inc sold substantially_all of its assets and changed its name to wsb liguidating corp wsb liguidating corp was liquidated and dissolved in delaware law requires a dissolved corporation to be continued as a corporate body for at least years from the date of dissolution for the purpose of prosecuting and defending suits and engaging in other activities to wrap up its affairs see del code ann tit sec_278 the notice_of_deficiency in the instant case was issued and the petition was filed in within years of dissolution giving us jurisdiction see 77_tc_1194 hereinafter references to petitioner are to wsb liquidating corp or walter s bandurski inc following concessions by respondent we must decide the following whether petitioner may deduct certain payments made to barbara bandurski barbara in and after she had stopped working for petitioner we hold that it may not - - whether petitioner is liable for accuracy-related_penalties as determined by respondent we hold that petitioner is liable findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and the attached exhibits at the time of filing the petition petitioner had been dissolved petitioner’s principal_place_of_business had been wilmington delaware barbara and walter bandurski walter founded and incorporated petitioner in petitioner was engaged in the trash removal business petitioner was a close corporation under delaware law and was managed directly by its stockholders ’ walter and barbara were married in they both worked for petitioner from until or barbara essentially ran the office she worked full time for petitioner as office manager bookkeeper and corporate secretary barbara had a good rapport with customers in general customers preferred dealing with her rather than walter walter and barbara were divorced in august of beginning in or barbara’s work for petitioner was less than full time generally she appeared for work fewer than days per week also in an unrelated employee replaced barbara ' however petitioner was not an s_corporation as defined in sec_1361 q4e- as office manager and corporate secretary and eventually took over most of barbara’s duties by the late 1980's barbara would typically work to days per week she continued to receive a weekly paycheck from petitioner during the period from to in amounts ranging from dollar_figure per week in to dollar_figure per week in there was tension between barbara and walter after their divorce that was apparent to other employees of petitioner the tension grew during the late 1980's causing some disruption in petitioner’s office effective date barbara agreed to retire from petitioner and rendered no further services after that date also on that date barbara executed two agreements an agreement between herself and petitioner entitled pension agreement pension agreement and a stipulation agreement and order between herself and walter settlement agreement the settlement agreement concerned the settlement of the respective rights and obligations of barbara and walter following their divorce it was captioned to reflect their divorce proceedings and also signed by a judge of the family court of the state of delaware the settlement agreement made specific reference to and attached a copy of the pension agreement the pension agreement executed by walter on behalf of petitioner provided in relevant part as follows --- - this agreement is made thi sec_1 day of may between walter s bandurski inc the company a delaware corporation and barbara bandurski the employee background the employee is presently rendering services to the company under a contractual arrangement for many years past however the employee served the company loyally as an officer and director during many of those years the employee in order to assist the company in its growth accepted compensation at a rate substantially less than her services would have commanded on the open market in the judgment of the directors it is advisable and in the interest of the company that the employee’s past service be appropriately compensated in the form of a retirement pension intending to be legally bound the parties agree as follows upon the employee’s retirement from fulltime service with the company on the day of may the company shall pay to the employee the sum of three hundred seventy-five dollars dollar_figure per week for life as part of the pension agreement petitioner also agreed not to sell a substantial portion of its assets to nor to merge into reorganize with or permit its business activities to be assumed by any other company or organization unless the latter assumed petitioner’s duties and obligations under the pension agreement the pension agreement further provided for an annual adjustment of the payments thereunder to account for inflation the settlement agreement executed by walter individually barbara and a family court judge recited their marriage -- - divorce and the intent of the parties thereto to settle their respective rights and obligations against and to one another after providing for the division of the parties’ real and personal_property the settlement agreement addressed businesses in which the parties acknowledge that husband and or wife have an interest including petitioner the settlement agreement provided that walter would transfer to barbara one-half of his holdings of percent of the outstanding_stock of petitioner subject_to barbara’s agreement to vote the stock as requested by walter ’ the settlement agreement further provided that walter was prohibited from transferring any assets of petitioner except in the ordinary course of business to a bona_fide purchaser for value in addition the settlement agreement made specific reference to the pension agreement as follows e walter s bandurski inc has previously entered into a non-qualified pension agreement with wife for past services a copy of which is attached hereto as exhibit c the pension agreement provides wife with a payment of dollar_figure per week husband further agrees that the company shall provide wife with the use of two automobiles of her choosing together with reasonable and periodic replacements thereof no less than every three years and also provide insurance on such automobiles maintenance and gasoline and shall indemnify wife and pay for any increase in federal or state income taxes resulting to her as a result of the provisions regarding such automobiles husband further agrees that the company shall provide in this regard the settlement agreement further provided that walter’s voting requests had to be for a valid business_purpose with any disagreements on this point to be submitted to arbitration wife with health insurance as presently established and in conformity with the same health insurance provided to husband such benefits shall continue until the sale of walter s bandurski inc to a third party bona_fide purchaser so long as wife receives her pension payment and benefits as herein set forth wife waives her right to alimony pursuant to del c dollar_figure d upon the sale of walter s bandurski inc and the termination of wife’s pension payment and the other_benefits provided herein the parties shall attempt to agree on wife’s entitlement to alimony if any and upon their failure to agree the matter shall be submitted to the family court for a determination husband further agrees to personally guarantee wife’s pension payment during wife’s entitlement to such pension payment and agrees that any increase in husband’s salary from its present amount of dollar_figure per week or upon husband receiving any other_benefits such as stock bonus or pension amounts that wife shall receive a proportionate increase in her pension payment so that the parties continue to draw benefits at the same ratio as presently established between husband’s salary of dollar_figure per week and wife’s salary of dollar_figure per week the settlement agreement also provided that the reconciliation or remarriage of barbara and walter would not affect its terms and that the property division embodied herein has been made in recognition and as an alternative to the jurisdiction of the family court of the state of delaware to equitably divide marital property pursuant to delaware matrimonial and property statutes petitioner issued forms w-2 wage and tax statement to barbara reporting the payments at issue as employee compensation and claimed deductions for those payments in each year at issue barbara did not report any income as alimony during the years at - - issue nor did walter claim deductions for alimony payments for taxable years through and through petitioner had retained earnings_of dollar_figure at the end of dollar_figure at the end of and dollar_figure at the end of petitioner did not pay any dividends during its existence in date petitioner sold substantially_all of its assets to an unrelated third party in connection with the sale barbara and walter on his own behalf and acting for petitioner executed an agreement releasing petitioner from its obligations under the pension agreement at the time of trial barbara and walter were deceased in the notice_of_deficiency respondent determined that petitioner was not entitled to deductions for wages it claimed in the amounts of dollar_figure for dollar_figure for and dollar_figure for respondent further determined that petitioner was liable for accuracy-related_penalties for underpayments due to the claimed deductions for wages the record does not reveal what return positions walter may have taken in through respondent determined other adjustments not at issue in the instant case - - opinion deductibility of payments this case raises the question of whether petitioner is entitled to deduct payments it made to barbara after she ceased providing services to petitioner petitioner argues that the payments are deductible under sec_162 as ordinary and necessary business_expenses on two bases the payments were severance payments made in consideration for past services for which barbara had been undercompensated and the payments served a business_purpose by inducing barbara’s retirement because her presence in the workplace which created tension disrupted petitioner’s operations respondent argues inter alia that the payments lacked a business_purpose because in actuality they satisfied a personal obligation of a shareholder namely walter’s alimony obligations to barbara respondent argues alternatively that the payments were not deductible because they were constructive dividends to barbara constituting a distribution of her share of petitioner’s retained earnings attributable to her past equitable ownership_interest in petitioner or the interest she acquired pursuant to the settlement agreement for the reasons discussed below we agree with respondent petitioner relies heavily on the pension agreement to support its position that the payments to barbara were in the -- - nature of severance or retirement benefits to compensate her for past services for which she was undercompensated in order for a payment to be deductible as compensation it must have been made with the intent to compensate see 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir this is a question of fact decided on the basis of all the facts and circumstances of the case see id pincite further we are mindful that transactions involving closely held corporations and their controlling shareholders demand close scrutiny see id pincite while the pension agreement does recite that barbara during many x years accepted compensation at a rate substantially less than her services would have commanded on the open market and that petitioner intends to appropriately compensate barbara’s past service with a retirement pension there is no other evidence in the record that barbara’s compensation_for past services was less than market rate or that the value of the payments provided in the pension agreement approximated the past undercompensation cf 95_tc_525 taxpayer must show past undercompensation and that current payments remedy that undercompensation affd 965_f2d_1038 11th cir avis indus corp v commissioner tcmemo_1995_434 same indeed the available evidence points to the contrary conclusion that barbara was overcompensated for her services at least from until date during which period her weekly salary increased significantly notwithstanding the substantial curtailment of her responsibilities and time spent at the office in the absence of corroborating evidence we accord little weight to the self-serving recitals in the pension agreement see eg 87_tc_74 we are similarly unimpressed with petitioner’s argument that its business interests were served by providing a monetary inducement for barbara to retire because her office presence had become disruptive if an employee interferes with the efficient operation of an employer’s business we do not find it plausible that the employer would induce the employee to retire with an offer of full salary for life adjusted for inflation the provisions connected with the termination of barbara’s services for petitioner make considerably more sense when placed in the context of barbara’s status as the estranged former spouse of petitioner’s controlling shareholder and the probable holder of a significant equitable interest in petitioner by virtue of her property rights arising from the marital relationship and or her contributions as a cofounder to petitioner’s success this is not to suggest that the characterization of the payments by petitioner to barbara is based on mere speculation we believe the settlement agreement which is clearly interdependent with the pension agreement makes the character of the payments clear and fully supports respondent’s contention that the payments functioned as alimony or as a constructive_dividend to barbara although petitioner argues that the pension agreement and the settlement agreement are independent and separate agreements the record contradicts this claim both agreements were executed on the same day the settlement agreement makes specific reference to and attaches as an exhibit the pension agreement more significantly the settlement agreement modifies and supplements the terms of the pension agreement in one instance providing for a modification of the amount of the payments in the event that walter’s salary or other_benefits from petitioner increased and in another supplementing the pension agreement’s terms by providing for walter’s personal guaranty of petitioner’s obligation in the pension agreement to make the payments it also bears mentioning that the settlement agreement effectively imposed obligations on petitioner notwithstanding the fact that petitioner was not a party to the agreement the settlement agreement does so by having petitioner’s controlling shareholders agree that the payments under the pension agreement will be increased in certain circumstances obviously the settlement agreement contemplated that petitioner’s shareholders would use their controlling positions to effect petitioner’s implementation of any modifications in the payments mandated outside of the pension agreement’s terms we therefore reject petitioner’s claim that the pension and settlement agreements were separate and independent in light of their contemporaneous execution and interrelated terms we find that both the pension agreement and the settlement agreement governed the payments at issue in this case and both are therefore relevant in ascertaining the nature of the payments the settlement agreement by its terms constituted a settlement of barbara’s and walter’s respective rights and obligations against and to one another in connection with their marriage and a partition of all marital property the settlement agreement acknowledges that husband and or wife have an interest in petitioner and contains a detailed disposition thereof the transfer to barbara of one-half of walter’s percent stock interest in petitioner is regquired the settlement agreement then acknowledges petitioner’s obligation to make payments to barbara under the pension agreement and in the same section obligates walter to cause petitioner to provide barbara certain additional benefits including the use of two automobiles of her choosing together with fuel maintenance and payment of barbara’s income_tax_liability arising from receipt of the foregoing as well as health insurance comparable to that provided to walter the settlement agreement then provides with respect to the pension payment and benefits as follows so long as wife receives her pension payment and benefits as herein set forth wife waives her right to alimony pursuant to del c dollar_figure d upon the sale of walter s bandurski inc and the termination of wife’s pension payment and the other_benefits provided herein the parties shall attempt to agree on wife’s entitlement to alimony if any and upon their failure to agree the matter shall be submitted to the family court for a determination on the basis of these provisions and the fact that the settlement agreement by its terms was intended to settle walter and barbara’s respective rights and obligations against and to one another we conclude that the payments at issue satisfied barbara’s rights to alimony and relieved walter of an obligation to make alimony payments barbara waived her right to alimony for so long as the payments under the pension agreement continued petitioner argues that barbara’s waiver of her alimony rights was made in exchange for various benefits she received under the settlement agreement other than the payments under the pension agreement---eg exclusive occupancy of the it is not clear from the record whether the amounts petitioner reported as compensation to barbara on forms w-2 and claimed as wages deductions for the years in issue consisted of i the weekly dollar_figure payments provided for in the pension agreement as adjusted for inflation or the foregoing plus the benefits automobile use health insurance provided for in the settlement agreement as respondent’s determination covered a specified figure in each year and the parties have not addressed this possible distinction we do not consider it further - - marital home and divisions of various marital property however the language of the settlement agreement belies petitioner’s position barbara waives her rights to alimony in exchange for the pension payment and benefits as herein set forth and in context these benefits refer to the health insurance and automobile fringe_benefits that are outlined immediately before to the extent the payments relieved walter of his obligation to pay alimony they are nondeductible by petitioner a corporation’s payment of its shareholder’s personal_expense or obligation is not deductible by the corporation see 229_f2d_947 8th cir affg in part and revg in part 23_tc_138 57_tc_781 28_tc_1100 affd per curiam 262_f2d_150 9th cir this court has found in circumstances similar to the present ones that payments made by a closely_held_corporation to the former spouse of a controlling shareholder and claimed as deductible compensation or other business_expense were disguised alimony or part of a property settlement and therefore nondeductible personal expenditures of the shareholder see j b s enters inc v commissioner tcmemo_1991_254 greenwood v commissioner tcmemo_1989_368 frankland racing egquip inc v commissioner tcmemo_1987_210 these cases concerned situations where the shareholder’s spouse had at no time rendered -- - services to the corporation here the spouse provided past services to the corporation given the particular facts and circumstances of this case however we do not think barbara’s prior services afford a basis for distinguishing the results in the prior cases we reach this conclusion because of the absence of any persuasive evidence that barbara was undercompensated for her services and the provisions of the settlement agreement in which barbara waives her right to alimony so long as petitioner makes the payments to her that are at issue the contention that these payments served primarily as disguised alimony is amply supported in the record respondent argues in the alternative that the payments were constructive dividends to barbara representing a distribution of earnings to which she was entitled by virtue of her past equitable interest in petitioner or her stock interest acquired as a result of the settlement agreement we are satisfied that barbara possessed a significant_ownership_interest in petitioner when the payments in issue were made the settlement agreement expressly recited that barbara had an interest in petitioner and that the agreement was intended to be a property division as an alternative to the jurisdiction of the family court to equitably divide property pursuant to state law as part of the disposition of barbara’s interest in petitioner the settlement agreement provided for walter’s transfer to barbara of one-half of his stock interest in petitioner and acknowledged the pension payments from petitioner to barbara clearly the transfer of the stock to barbara was in consideration of her ownership_interest in petitioner however in light of the facts that petitioner had substantial retained earnings and never paid dividends that barbara provided no services to petitioner in the years petitioner made the payments and that petitioner has not proved that barbara was undercompensated in prior years it is probable that some portion of the payments constituted a distribution of earnings to barbara nevertheless it is not necessary for us to decide what portion of the payments constituted disguised alimony and what portion constituted a distribution of earnings in either event they would not be deductible by petitioner accuracy-related_penalties the remaining issue is whether petitioner is liable for accuracy-related_penalties under sec_6662 as determined by respondent respondent determined that the portion of respondent also argues that the deductions are limited by sec_404 in general sec_404 disallows deductions for certain contributions to pension annuity and other plans or for compensation paid under a plan deferring the receipt of such compensation however sec_404 permits a deduction if the contributions or compensation would otherwise be deductible in which case it affects the year in which deductions may be taken because we find that the payments at issue in the instant case are not otherwise deductible we need not address the effect of sec_404 -- - petitioner’s underpayment attributable to the deduction of compensation was due to negligence or disregard of rules or regulations see sec_6662 however the penalty under sec_6662 shall not be imposed with respect to any portion of an underpayment if there was reasonable_cause for such portion and the taxpayer acted in good_faith see sec_6664 we find that petitioner’s attempt to deduct personal expenses of walter or dividends_paid to barbara constitutes negligence or disregard of rules or regulations the effort evidenced in the drafting of the pension agreement to cast the payments as compensation_for services reflects an awareness of the applicable tax principles however the fact that the payments to barbara satisfied walter’s alimony obligations is abundantly clear under the settlement agreement further petitioner has not argued reasonable_cause or offered any other argument against the application of the accuracy-related_penalties accordingly we sustain respondent’s determinations to reflect the foregoing decision will be entered under rule with respect to the deficiencies and for respondent with respect to the accuracy-related_penalties
